Case 1:18-cv-01377-HYJ-PJG ECF No. 109, PageID.1087 Filed 03/05/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

S&S INNOVATIONS CORP.,

         Plaintiff,                                  Case No. 1:18-cv-1377

v.                                                   Hon. Hala Y. Jarbou

UUSI, LLC, et al.,

      Defendants.
____________________________/

                                            ORDER

         On February 18, 2021, Magistrate Judge Phillip J. Green issued a Report and

Recommendation (R&R) recommending that attorney Kenneth Morgan be held in contempt for

failure to appear at the February 11, 2021, motion hearing and for failure to comply with the

Court’s order compelling his appearance at the February 17, 2021, show-cause hearing, as well as

for the several violations of this Court’s orders as outlined in the R&R. (ECF No. 94). The R&R

was duly served on the parties. No objections have been filed, and the deadline for doing so

expired on March 4, 2021. On review, the Court concludes that the R&R correctly analyzes the

issues and makes a sound recommendation. Accordingly:

         IT IS ORDERED that the R&R (ECF No. 94) is APPROVED and ADOPTED as the

opinion of the Court.

         IT IS FURTHER ORDERED that attorney Kenneth Morgan is held in contempt of Court

and is sanctioned in the amount of $3,000, payable to the Clerk of the Court within 30 days of this

order.

Date:      March 5, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
